DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/21.
Double Patenting
The previous double patenting rejections will be held in abeyance until the present application contains allowable subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filed does not provide support for the chord line not intersecting the axial center line of the cartridge as recited in claim 1. The written description is silent as to the positioning of the inlet and outlet ports with relation to the axial center line. The only figure to show the inlet and outlet ports is figure 8. Paragraphs 90-93 of the specification discuss the various elements depicted in figure 8 and these paragraphs are silent as to the positions of the inlet and outlet with respect to the axial center line. Additionally, the precise positions of the inlet and outlet ports in relation to the axial center line cannot be determined from this figure. Thus, the subject matter of claim 1 is not reasonably conveyed from the specification. The additional claims are rejected as depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astle et al. US 2003/0168389 in view of Kruckenberg et al. US 2013/0068672 and Bippus et al. US 2016/0354715.

	Claim 1, Astle teaches a filter cartridge (14) comprising: a housing having an elongate body, and a housing first end portion (14a) capable of forming a fluid tight seal with a manifold, an inlet port (the portion within 24 in fluid communication with 25) extending from the housing first end portion in a direction substantially parallel to an axial center line of the cartridge, an outlet port (25b) extending from the housing first end portion in a direction substantially parallel to the axial center line of the cartridge, and a connection assembly comprising: connection devices (44a-d) and a connection body (40) having a recess enclosing a memory device, in that the memory device is embedded in the board (40), wherein the connection devices are positioned at a first surface of the connection body and the memory device is positioned proximate a second surface opposite the first surface and the first surface is an external surface (fig. 5-6). The recitation of the connection devices structured for engaging an electrical connector of an appliance water filter manifold assembly, curved contact sections of substrate engagement sections of contacts of the electrical connector are all recitations of intended use and do not provide any further structural limitations to the cartridge itself. The cartridge of Astle is capable of performing the recited intended use. Astle does not teach the second surface being an internal surface or the inlet and outlet port being positioned along a chord line that does not intersect the axial center line.
Kruckenberg teaches a filter cartridge (12) comprising: a connection assembly comprising: connection devices (54a-b) and a connection body (51) having a recess enclosing a memory device (58), wherein the connection devices are positioned at a first surface of the connection body and the memory device is positioned proximate a second surface opposite the first surface, wherein the first surface is an external surface and the second surface is an internal surface (fig. 4, 7, paragraph 63-65). It would have been obvious to one of ordinary skill in the art to enclose the memory device because this would provide protection for the memory device (paragraph 65).
Bippus teaches a cartridge comprising a housing with an elongate body, a housing first end portion, an inlet (29) and outlet (27) port extending from the housing first end portion in a direction substantially parallel to an axial centerline of the cartridge where the inlet and outlet ports are arranged along a chord line (fig. 4). The use of separate inlet and outlet ports is a common feature in the filter art as demonstrated by Bippus and would have been a functional equivalent to the prior art arrangements for forming a sealed connection between the cartridge and a manifold by a linear insertion and connection method rather than a rotational insertion and connection method. Bippus does not teach the chord line not intersecting the axial center line. The recitation of the chord line not intersecting the axial center line is merely a recitation of a shifting of the positions of the inlet and outlet ports. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950).
	Claims 2-3, 5-10, Astle further teaches the memory device (45) capable of storing a unique identifier (fig. 5-6); the first surface of the connection body extends along a plane that is substantially perpendicular to the axial center line (fig. 5-9); the memory device is a microchip (paragraph 47); the connection assembly comprises an electronic circuit component that electrically connects the connection devices and the memory device (fig. 5-6); the electronic circuit component is a printed circuit board (paragraph 47); the connection devices comprise first and second connection devices (44a-d) capable of engaging first and second contacts and the first and second connection devices are positioned at a spatial distance from each other (fig. 5-6); each connection devices comprises a connection surface (fig. 5-6); and the cartridge further comprises a filter key (26) (fig. 5-6), the recitation of the key structured to cause a pair of opposing side locks of a spring lock mechanism of the appliance water filter manifold assembly to diverge from each other is a recitation of intended use and does not provide any further structural limitations to the cartridge.
	Claim 11, Astle teaches the use of filter cartridges in household appliances (paragraph 8) but does not teach a refrigerator. Kruckenberg teaches a refrigerator comprising a filter cartridge forming a sealed connection with a manifold of the refrigerator (paragraph 85) as does Bippus (paragraph 2). Thus, a refrigerator utilizing the filter cartridge of Astle would have been an obvious use for the cartridge of Astle. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 1-3 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froelicher et al. US 2016/0075566 in view of Kruckenberg et al. US 2013/0068672 and Bippus et al. US 2016/0354715.

Claim 1, Froelicher teaches a filter cartridge (224) comprising: a housing having an elongated body, a housing first end portion (240) capable of forming a fluid tight seal with a manifold, and an inlet port (220) and an outlet port (216), each extending from the housing first end portion in a direction substantially parallel to an axial centerline of the cartridge and a connection assembly comprising: connection devices (256, 258), a connection body (240) having a recess enclosing the memory device, in that the memory device is embedded in the top (240), the connection devices are positioned at a first surface of the connection body, and the memory device is positioned proximate a second surface opposite the first surface where the first surface is an external surface (fig. 3). The recitation of the connection devices structured for engaging an electrical connector of an appliance water filter manifold assembly, curved contact sections of substrate engagement sections of contacts of the electrical connector are all recitations of intended use and do not provide any further structural limitations to the cartridge itself. The cartridge of Froelicher is capable of performing the recited intended use. Froelicher does not teach the second surface being an internal surface or the inlet and outlet port being positioned along a chord line that does not intersect the axial center line.
Kruckenberg teaches a filter cartridge (12) comprising: a connection assembly comprising: connection devices (54a-b) and a connection body (51) having a recess enclosing a memory device (58), wherein the connection devices are positioned at a first surface of the connection body and the memory device is positioned proximate a second surface opposite the first surface, wherein the first surface is an external surface and the second surface is an internal surface (fig. 4, 7, paragraph 63-65). It would have been obvious to one of ordinary skill in the art to enclose the memory device because this would provide protection for the memory device (paragraph 65).
Bippus teaches a cartridge comprising a housing with an elongate body, a housing first end portion, an inlet (29) and outlet (27) port extending from the housing first end portion in a direction substantially parallel to an axial centerline of the cartridge where the inlet and outlet ports are arranged along a chord line (fig. 4). The use of separate inlet and outlet ports is a common feature in the filter art as demonstrated by Bippus and would have been a functional equivalent to the prior art arrangements for forming a sealed connection between the cartridge and a manifold by a linear insertion and connection method rather than a rotational insertion and connection method. Bippus does not teach the chord line not intersecting the axial center line. The recitation of the chord line not intersecting the axial center line is merely a recitation of a shifting of the positions of the inlet and outlet ports. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950).
Claims 2-3, 5-6, 10, Froelicher further teaches the a memory device (254) (fig. 3); the first surface of the connection body extends along a plane that is substantially perpendicular to the axial center line (fig. 1-5); the memory device is an RFID which inherently comprises a microchip (paragraph 4); the connection assembly comprises an electronic circuit component that electrically connects the connection devices and the memory device (paragraph 47, fig. 3); the connection devices comprise first and second connection devices (256, 258) capable of engaging first and second contacts and the first and second connection devices are positioned at a spatial distance from each other (fig. 3); each connection devices comprises a connection surface (fig. 3); and the cartridge further comprises a filter key, the threads of the cartridge (paragraph 44, fig. 3-5), the recitation of the key structured to cause a pair of opposing side locks of a spring lock mechanism of the appliance water filter manifold assembly to diverge from each other is a recitation of intended use and does not provide any further structural limitations to the cartridge.
	Claim 11, Froelicher teaches a refrigerator (100) comprising: the cartridge of claim 1, and an appliance filter manifold assembly (202), the filter cartridge is capable of forming a sealed connection with the appliance filter manifold assembly and the appliance is the refrigerator (fig. 1-3).

Response to Arguments
Applicant's arguments filed 1/19/22 have been fully considered but they are not persuasive.
Applicant argues that figure 8 illustrates the inlet and outlet ports are each offset from the axial center line (616) such that a chord line passing through the ports would not intersect the axial center line. The written description is silent as to the position of the inlet and outlet ports with respect to the axial center line of the cartridge. The only support applicant can point to is figure 8. This figure is not clear as to the precise location of the inlet and outlet ports with respect to the axial center line. The axial center line appears to pass between the inlet and outlet ports in figure 8. There is nothing in the specification as originally filed that would clearly indicate to one of ordinary skill in the art that applicant had possession of the claimed invention.
Applicant argues that Astle does not teach the inlet port extends perpendicularly to the center line of the cartridge but rather the inlet ports extends radially. While the opening (25a) is a radial opening, the radial opening fluidly communicates with an internal inlet port that extends parallel to the axial center line of the cartridge as recited in the claim and thus this internal portion is considered the recited inlet port as stated in the rejection above.
Applicant argues that modifying the inlet and outlet ports of Astle per the teaching of Bippus would prevent the required rotational movement of the cartridge of Astle. Astle does teach a rotational connection between the cartridge and the manifold. However, Bippus teaches a linear insertion, extraction and connection between a cartridge and a manifold as a functional equivalent to the rotational connection of Astle. Thus, the substation of one type of connection between a cartridge and a manifold would not render the cartridge unusable for its intended purpose. The intended purpose of the cartridge is to form a sealed connection between the cartridge and manifold to allow fluid to flow to and from the filter cartridge. A linear connection allows for a sealed connection between the cartridge and manifold such that fluid may from to and from the filter cartridge, thus the modification of Astle would not render the cartridge unusable for its intended purpose. It would merely allow the cartridge of Astle to form a sealed connection with a different type of manifold. The same rationale applies to the prior art to Froelicher.
Applicant argues that Bippus does not teach the inlet and outlet ports arranged along a chord line that does not intersect the axial center line and shifting the positions of the inlet and outlet ports would render the filter incompatible for assembly with the apertures (40) of Bippus. As an initial point, claim 1 is directed to a filter cartridge and the structure of the apertures of the manifold are not part of the claimed invention. Shifting the positions of the inlet and outlet ports would not render the apparatus unsatisfactory for its intended purpose as the intended purpose is to form a sealed connection with a manifold. Shifting the position of the ports would allow the cartridge to form a sealed connection with a differently arranged manifold but would not change its intended use or its principle of operation.
Applicant argues that the position of the inlet and outlet ports is not a mere shifting of position as the recited structure plays a role in the functioning of the claimed invention, namely the position of the ports allows for the connection assembly and connection body to be positioned at the housing first end portion and allows for the linear push/retract mechanism of the cartridge in the manifold. The prior art to Astle and Froelicher both teach a connection assembly and body located at a housing first end portion along with inlet and outlet ports. It is clear from the prior art that a connection assembly and body can be located at a housing first end with different configurations of inlet and outlet ports. Thus, applicant has failed to show any particular criticality of the recited positions of the inlet and outlet ports to allow the connection assembly and body to be located at the first end as well. The prior art to Bippus teaches a linear push-retract mechanism for insertion of the cartridge in a manifold. Thus, applicant has failed to show any particular criticality of the recites positions of the inlet and outlet ports to allow for a linear push-retract mechanism. Additionally, it is noted that the features upon which applicant relies (i.e., the push/retract mechanism) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778